Citation Nr: 0505483	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-29 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for squamous cell cancer of the left true vocal cord. 

2.  Entitlement to a disability rating greater than 30 
percent for right knee prosthesis.

3.  Entitlement to a disability rating greater than 10 
percent for residuals of gunshot wound to the right thigh.  

4.  Entitlement to a compensable disability rating for 
residual scar of head and nose injury.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1960 to December 
1970.  He also had a period of active duty for training from 
February 1960 to August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board notes that the veteran's October 2003 substantive 
appeal included a request for a Board videoconference 
hearing.  However, in August 2004, the veteran indicated his 
desire to withdraw that request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO granted service connection for squamous cell cancer of 
the left true vocal cord in an August 2002 rating decision.  
It awarded a noncompensable evaluation.  The veteran 
submitted a notice of disagreement with the assigned rating 
in May 2003.  However, review of the claims folder fails to 
reveal any statement of the case for this issue.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded so that the RO may issue a 
statement of the case.  38 U.S.C.A. § 7105(d)(1) (West 2002); 
38 C.F.R. §§ 19.9, 19.26, 19.29 (2004); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

With respect to the remaining three claims for an increased 
disability rating, the Board finds that a remand is required 
for additional development of evidence.  VA's duty to assist 
includes obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2).  Whenever VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records must continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).  

The May 2003 claim contains a request for the RO to secure 
the veteran's VA medical records, though no facility is 
identified.  The claims folder contains records of the 
veteran's previous treatment through the VA Medical Center in 
Tampa.  In a May 2003 letter, the RO advised the veteran that 
it had requested treatment records from the Tampa facility.  
However, review of the claims folder fails to disclose 
documentation of such request, no current records, and no 
response from the VA Medical Center indicating that there 
were no records.  In order to comply with VA's duty to 
assist, a remand is required to attempt to secure current VA 
treatment records or a negative reply from the VA Medical 
Center.  

Finally, the veteran has perfected an appeal of the RO's July 
2003 denial of TDIU.  The VA treatment records discussed 
above may contain information relevant to this issue.  
Moreover, because a determination of entitlement to TDIU is 
based in large part on the total percentage of the veteran's 
service-connected disability, all such issues must be 
resolved before the TDIU issue may be properly assessed.  
Some claims are so intimately connected that, in the 
interests of judicial economy and avoidance of piecemeal 
litigation, they should be appealed together.  Smith v. 
Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001).  See generally 
Parker v. Brown, 
7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992).  Therefore, the Board defers appellate consideration 
of the TDIU issue pending resolution of the increased rating 
issues.



Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran a 
statement of the case on the issue of 
entitlement to an initial compensable 
disability rating for squamous cell 
cancer of the left true vocal cord.  The 
RO should allow the veteran the 
appropriate period of time in which to 
perfect the appeal of this issue and 
proceed accordingly.   

2.  The RO should attempt to secure the 
veteran's VA treatment records from the 
VA Medical Center in Tampa dated from May 
2002 to the present.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims folder.  

3.  After completing the above actions, 
as well as any other necessary 
development, the RO should readjudicate 
the claims for increased rating for the 
right knee, right thigh, and scar 
disabilities and the claim for TDIU.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


